United States Court of Appeals
      for the Federal Circuit
                ______________________

                GRK CANADA, LTD.,
                  Plaintiff-Appellee

                          v.

                  UNITED STATES,
                 Defendant-Appellant
                ______________________

                      2016-2623
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:09-cv-00390, Judge Claire R. Kelly.
                 ______________________

               Decided: March 20, 2018
               ______________________

   CRAIG E. ZIEGLER, Montgomery, McCracken, Walker
& Rhoads, LLP, Philadelphia, PA, argued for plaintiff-
appellee.

    STEPHEN ANDREW JOSEY, International Trade Field
Office, Commercial Litigation Branch, Civil Division,
United States Department of Justice, New York, NY,
argued for defendant-appellant. Also represented by
JASON M. KENNER, BENJAMIN C. MIZER, JEANNE E.
DAVIDSON, AMY M. RUBIN.
               ______________________
2                         GRK CANADA, LTD.   v. UNITED STATES



    Before PROST, Chief Judge, REYNA, and STOLL, Circuit
                          Judges.
REYNA, Circuit Judge.
    The United States appeals from a final judgment of
the United States Court of International Trade granting
GRK Canada, Ltd.’s motion for summary judgment that
various screws imported by GRK were properly classified
as “self-tapping screws” under subheading 7318.14.10 of
the Harmonized Tariff Schedule of the United States.
Because the Court of International Trade properly classi-
fied GRK’s imported screws, we affirm.
                        BACKGROUND
    This matter returns to the court following remand to
the Court of International Trade. GRK Can., Ltd. v.
United States (“GRK IV”), 180 F. Supp. 3d 1260 (Ct. Int’l
Trade 2016); see also GRK Can., Ltd. v. United States
(“GRK I”), 884 F. Supp. 2d 1340 (Ct. Int’l Trade 2013)
vacated and remanded, 761 F.3d 1354 (Fed. Cir. 2014)
(“GRK II”), reh’g denied, 773 F.3d 1282 (Fed Cir. 2014)
(per curiam) (“GRK III”).
    Between January 2008 and August 2008, GRK im-
ported three types of screw fasteners into the United
States. GRK IV, 180 F. Supp. 3d at 1263. The three
types of screws at issue are GRK’s Model R4 Screws
(“R4”), RT Composite Trim Head Screws (“RT”), and
Fin/Trim Head Screws (“Fin/Trim”). 1 Id.. GRK’s screws
are used to mate dissimilar materials, for example, to
mate plastics or dense composite materials to wood. Id. at



     1  The RT and Fin/Trim Head Screws are both varie-
ties of GRK’s Trim Head screws, and are collectively
referred to as Trim Head screws in the Court of Interna-
tional Trade’s decision.
GRK CANADA, LTD.   v. UNITED STATES                     3



1264. To that effect, all three GRK screws are made with
corrosion-resistant, case-hardened steel and “can be used
to penetrate materials such as sheet metal, plastics,
medium-density fiberboard, polyvinyl chloride (PVC)
board, cement fiberboard, melamine, arborite, and other
man-made composite materials.” Id. (internal quotation
marks omitted).
    Upon GRK’s importation of the subject screws, United
States Customs and Border Protection (“Customs”) classi-
fied the screws as “other wood screws” under subheading
7318.12.00 of the Harmonized Tariff Schedule of the
United States (“HTSUS”), 2 subject to an import duty of
12.5% ad valorem. Id. at 1263. GRK protested, claiming
that the screws should have been classified under sub-
heading 7318.14.10 as “self-tapping screws,” a classifica-
tion that carries a 6.2% ad valorem duty. Customs denied
GRK’s protest. Id. at 1272. 3
    GRK appealed Customs’ decision to the Court of In-
ternational Trade, which granted summary judgment in
GRK’s favor. The court determined, as eo nomine provi-
sions that describe all forms of an article by a specific
name, the subheadings for “other wood screws” and “self-
tapping screws” cannot be interpreted based on use


   2     All references to the HTSUS refer to the govern-
ing provision determined by the date of importation, here
the 2008 version. See LeMans Corp. v. United States, 660
F.3d 1311, 1314 n.2 (Fed. Cir. 2011).
    3    The parties do not contest the eight-digit level
classification of whether GRK’s “self-tapping screws” fall
under subheading 7318.14.10 for “self-tapping screws
having shanks or threads with a diameter of less than 6
mm,” and not under subheading 7318.14.50 for “self-
tapping screws having shanks or threads with a diameter
of 6 mm or more.”
4                         GRK CANADA, LTD.   v. UNITED STATES



“[a]bsent limiting language or contrary legislative intent.”
GRK I, 884 F. Supp. 2d at 1345. Applying the General
Rules of Interpretation (“GRIs”), the Court of Internation-
al Trade defined the classification scope of “other wood
screws” and “self-tapping screws” without accounting for
use. Id. at 1348, 1351–52. The court found, based on
their design characteristics, that all three of GRK’s im-
ported screws are properly classified as “self-tapping
screws” under subheading 7318.14.10. GRK I, 884 F.
Supp. 2d at 1356. The Government appealed.
    On appeal, we held that the Court of International
Trade erred in “refus[ing] to consider the use of the
screws at any step of determining the classification of the
subject articles at issue.” GRK II, 761 F.3d at 1355. We
instructed the Court of International Trade to consider
use in interpreting the common and commercial meaning
of HTSUS terms (1) where the name of the tariff provision
itself inherently suggests a type of use, or (2) “once the
tariff terms have been defined . . . the use of subject
articles defines an article[’s] identity when determining
whether it fits within the classification’s scope.” Id. at
1359 (first citing CamelBak Prods., LLC v. United States,
649 F.3d 1361, 1369 (Fed. Cir. 2011); then citing Carl
Zeiss, Inc. v. United States, 195 F.3d 1375, 1379 (Fed. Cir.
1999)). Accordingly, we vacated the judgment of the
Court of International Trade and remanded for the court
to consider use in both “defining the legal meaning of the
tariff terms at issue” and in “determining the proper
classification of the subject articles.” Id. at 1361.
    On remand, the Court of International Trade ordered
pretrial discovery limited to the issues of “intended use,”
“principal use,” and “actual use” of GRK’s imported
screws. GRK IV, 180 F. Supp. 3d at 1262. Based on this
additional discovery, the court recognized that the R4
screw is used in “wood, particle board, plastic, sheet
metal, cement fiberboard and wood decking, pressure
treated lumber decking, cedar and redwood decking,” and
GRK CANADA, LTD.   v. UNITED STATES                       5



“can be used in woodworking and other applications and
is designed to affix thin metal to wood.” Id. at 1265. With
respect to the RT and Fin/Trim screws, the court noted
that these screws are “used for most fine carpentry appli-
cations and trim applications,” and can also be used “to
anchor composite decking to wood beams.” Id.
    The Court of International Trade undertook a new
classification analysis. As a threshold determination on
whether to apply the GRIs or the U.S. Additional Rules of
Interpretation (“ARIs”), 4 the court determined that nei-
ther tariff term “other wood screws” nor “self-tapping



   4     The ARIs provide the interpretative framework
for tariff provisions defined by use. See, e.g., Aromont
USA, Inc. v. United States, 671 F.3d 1310, 1312 (Fed. Cir.
2012). We noted in GRK II that where the name of a
tariff provision inherently suggests a type of use, the ARIs
may need to be applied for the Court of International
Trade to properly construe the tariff provision. 761 F.3d
at 1359 n.2 (citing Primal Lite, Inc. v. United States, 182
F.3d 1362, 1363 (Fed. Cir. 1999)). However, we did not
instruct the Court of International Trade on exactly how
use, either principal or intended, should be considered in
determining the meaning and scope of eo nomine provi-
sions. Id at 1360–61. Nor did we abrogate the general
rule that the ARIs do not apply to the construction of eo
nomine tariff terms. See Schlumberger Tech. Corp. v.
United States, 845 F.3d 1158, 1164 (Fed. Cir. 2017) (de-
clining to apply the ARIs despite the tariff provision
disclosing certain uses because the interpretation “cen-
tered on terms describing an article by a specific name”).
Here, the parties do not dispute that the GRIs control the
interpretation of the eo nomine provisions at issue. We
therefore need not decide whether the ARIs should have
been consulted in this case.
6                         GRK CANADA, LTD.   v. UNITED STATES



screws” were so controlled by use such that the court
would be required to consult the ARIs. Id. at 1271. The
court found that the terms’ physical characteristics “coin-
cide to such an extent that the court must consider the
intended use or design implicated by the tariff terms in
addition to the physical characteristics” to distinguish
between the terms’ common and commercial meanings.
Id. Therefore, the court applied the GRIs, as it had in
GRK I, and additionally considered the subject screws’
intended use. Specifically, the Court of International
Trade considered “how a typical user would use the prod-
uct, and its impact on defining the tariff term.” Id. at
1277. It found that the Explanatory Notes suggest “that
self-tapping screws are meant to be used to fasten a non-
fibrous material (i.e., ‘sheets of metal, marble, slate,
plastics’) to some other material.” Id. In contrast, the
court found that “[n]early all dictionary definitions sug-
gest that wood screws are intended to be used to affix
wood to wood or to other fibrous materials.” Id.; see id. at
1278 (first citing McGraw-Hill Dictionary of Scientific and
Technical Terms 2302 (6th ed. 2003); then citing Academ-
ic Press Dictionary of Science and Technology 2378 (Chris-
topher Morris ed., 1992)). The court rejected any notion
that self-tapping screws are somehow limited to fastening
non-fibrous material to other non-fibrous material. Id.
Rather it found that “industry standards and dictionary
definitions support the conclusion that the tariff term self-
tapping screw includes screws that are intended to fasten
non-fibrous materials to fibrous materials as well as to
non-fibrous materials.” Id. at 1277–78 (citing Academic
Press Dictionary of Science and Technology 1951 (Chris-
topher Morris ed. 1992); ANSI/ASME Standard 18.6.4
¶¶ 1.3.1, 1.3.2).
    Based on the HTSUS headings, the section and chap-
ter notes, the explanatory notes, the available lexico-
graphic sources, and its review of intended use, the court
concluded that (1) the common and commercial meaning
GRK CANADA, LTD.   v. UNITED STATES                      7



of “other wood screw” is “a screw that forms its own
thread by compressing surrounding material designed to
fasten wood to wood or other fibrous material,” and (2) the
common and commercial meaning of “self-tapping screw”
is a “specially hardened screw, that meets minimum
torsional strength requirements, that can cut away mate-
rial to form a mating thread in non-fibrous material, and
is designed to fasten non-fibrous materials, such as metal,
to either fibrous or non-fibrous materials.” Id. at 1278
(internal quotation marks omitted). The court confirmed
its conclusion by reviewing the parties’ experts’ testimo-
nies, finding the testimonies to be consistent with its
constructions. Id.
    The court then turned to whether GRK’s imported
screws are properly classified as “other wood screws” or as
“self-tapping screws” under the court’s constructions. Id.
at 1280. Based on the undisputed facts, it found that the
R4, RT, and Fit/Trim screws are “self-tapping screws”
because they are capable of cutting a mating thread in
non-fibrous materials, are made of case-hardened carbon
steel or stainless steel, and meet minimal torsional
strength requirements. Id. at 1280–81. The Court of
International Trade further found that the intended use
of GRK’s screws supports their classification as self-
tapping screws because they are “intended for fastening
non-fibrous materials to other materials.” Id. at 1281.
The court relied on the fact that GRK’s screws have a
“Climatek coating” for its case-hardened carbon steel
screws which allow the screws “to be driven into even
very, very dense materials.” Id. (internal quotation
marks and citation omitted). It also found that the design
of the R4 and RT screws support classifying them as self-
tapping because they have countersinking heads that
allow for the screws to penetrate “hard, brittle, or thin
plasticized surfaces veneered onto lumber or composite
wood without causing mushrooming.”           Id. at 1282.
“Mushrooming” occurs when “non-fibrous material that
8                         GRK CANADA, LTD.   v. UNITED STATES



the screw cuts and removes as it is driven would rise and
create mushroom on the surface,” a concern that is not
relevant for fastening wood or other fibrous materials. Id.
(citations omitted). The RT screw also has a secondary
reverse threading to avoid mushrooming altogether. Id.
Lastly, the court found that the “special points and
threading patterns” on the screws “better enable the
screws at issue to be used in materials such as ‘sheet
metal, plastics, medium-density fiberboard, polyvinyl
chloride (PVC) board, cement fiberboard, melamine,
arborite, and other man-made composite materials.’” Id.
After accounting for these design features and the screws’
intended use, the court found that GRK’s imported screws
fall under the HTSUS tariff classification subheading
7318.14.10 for “self-tapping screws.” Id. The Court of
International Trade thus entered summary judgment in
favor of GRK.
   The Government appeals. We have jurisdiction under
28 U.S.C. § 1295(a)(5).
                   STANDARD OF REVIEW
    We review de novo the grant of summary judgment by
the Court of International Trade. Drygel, Inc. v. United
States, 541 F.3d 1129, 1133 (Fed. Cir. 2008). The classifi-
cation of goods under the HTSUS involves two steps.
First, we ascertain the proper meaning of the tariff provi-
sion, which is a question of law that we review without
deference. Kahrs Int’l, Inc. v. United States, 713 F.3d 640,
644 (Fed. Cir. 2013). Second, we determine whether the
goods come within the description of those terms. Id.
This second step is a factual question that we review for
clear error. Id.
    We accord deference to Customs’ classification rulings
relative to the rulings’ “power to persuade.” United States
v. Mead Corp., 533 U.S. 218, 235 (2001). We, like the
Court of International Trade, have an independent re-
sponsibility to decide the proper meaning and scope of
GRK CANADA, LTD.   v. UNITED STATES                        9



HTSUS terms. Warner-Lambert Co. v. United States, 407
F.3d 1207, 1209 (Fed. Cir. 2005).
                         DISCUSSION
     The Government raises two issues on appeal. First, it
argues that Court of International Trade erred in defining
the HTSUS tariff terms “other wood screws” and “self-
tapping screws” by failing to consider physical character-
istics that make them suitable for inserting and anchor-
ing into wood or non-resilient materials, respectively.
Second, should we find the Court of International Trade
erred in its construction of the tariff terms, the Govern-
ment contends that this error caused the court to misclas-
sify GRK’s screws as “self-tapping screws” instead of
“other wood screws.” Because we agree with the Court of
International Trade’s constructions of the common and
commercial meanings for “other wood screws” and “self-
tapping screws,” we affirm.
         A. HTSUS CLASSIFICATION FRAMEWORK
    To construe a tariff provision, we apply the GRIs,
which are part of the HTSUS, in numerical order. Kahrs,
713 F.3d at 644. If we find that a GRI is dispositive, we
go no further. Schlumberger, 845 F.3d at 1163; Mita
Copystar Am. v United States, 160 F.3d 710, 712 (Fed.
Cir. 1998). We construe HTSUS terms according to their
common and commercial meanings, “which are presumed
to be the same.” Carl Zeiss, 195 F.3d at 1379. Under GRI
1, we first look at the language of a classification heading,
and any section or chapter notes, to determine if the
subject product is classifiable under that heading.
Schlumberger, 845 F.3d at 1163 (citing Orlando Food
Corp. v. United States, 140 F.3d 1437, 1440 (Fed. Cir.
1998)). We may consult reliable sources of information to
discern the common meaning of a tariff term, including
dictionaries and scientific authorities. Kahrs, 713 F.3d at
644. Although not binding, we may also consult the
explanatory notes of the relevant chapters for guidance,
10                       GRK CANADA, LTD.   v. UNITED STATES



as they generally indicate the proper construction of the
various HTSUS provisions. Id. at 645 (citing JVC Co. of
Am. v. United States, 234 F.3d 1348, 1352 (Fed. Cir.
2000)).
    Here, where there is no factual dispute over the struc-
ture, design, or use of GRK’s imported screws, we need
only determine the proper meaning and scope of the
relevant HTSUS provisions. Id.
      B. GRK’S SCREWS ARE SELF-TAPPING SCREWS
    The Government argues that the common and com-
mercial meaning of “other wood screw” is “a screw that is
designed to be inserted and/or anchored into wood and
other resilient materials.” Appellant’s Br. 24–25. Con-
versely, the Government contends that the common and
commercial meaning of “self-tapping screws” are screws
exclusively “designed for use in non-wood applications
such as fastening concrete, marble, or metal to metal.” Id.
at 28–29. The Government thus avers that because
GRK’s screws are designed for use in wood and resilient
materials, they should be classified as “other wood
screws” under HTSUS 7318.12, not as “self-tapping
screws” under HTSUS 7318.14. Id. at 29.
    We note that the parties do not dispute that the
HTSUS tariff terms at issue are eo nomine provisions. An
eo nomine provision is one that names a specific product
or describes by name the subject merchandise. See Clar-
endon Mktg., Inc. v. United States, 144 F.3d 1464, 1467
(Fed. Cir. 1998). An eo nomine provision includes all
forms of the named article, including improved forms.
CamelBak, 649 F.3d at 1364–65.
    Despite the Government’s recognition that the disput-
ed terms are eo nomine provisions, it asks the court to
define the common and commercial meaning of “wood
screw” and “self-tapping screw” based on what material
the screw is intended to be anchored into. Thus, the
GRK CANADA, LTD.   v. UNITED STATES                      11



Government argues that the use of GRK’s screws controls
our interpretation of the tariff provisions. In GRK II, we
instructed the Court of International Trade to consider
use of the screws in interpreting the HTSUS tariff provi-
sions, but the Government now seeks to elevate use as the
sole consideration. We decline to do so. Adopting the
Government’s position would all but abrogate the founda-
tional tenet of tariff classification that eo nomine provi-
sions are distinct from use provisions and do not depend
on either principal or actual use of the imported mer-
chandise. See Aromont, 671 F.3d at 1312.
    We also conclude that the Government’s proposed in-
terpretation of “other wood screws” to mean “a screw that
is designed to be inserted or anchored into wood and other
resilient materials” is not borne out by the record. The
Government conceded during oral argument that “there is
not an explicit reference to the term anchoring” in any of
the record material aside from one dictionary definition
that uses the term “insertion” and the Government’s
proffered expert testimony.         Oral Arg. at 3:01–
5:10, http://oralarguments.cafc.uscourts.gov/default.aspx?f
l=2016-2623.mp3. As explained below, the Government’s
proposed interpretations of the disputed tariff terms are
unsupported by the record.
    The Government supports its argument by first look-
ing to the Glossary of Terms published by the American
National Standards Institute (“ANSI”) and the American
Society of Mechanical Engineers (“ASME”). We have
recognized ANSI’s and ASME’s expertise in the field of
fasteners. Rocknel Fastener, Inc. v. United States, 118 F.
Supp. 2d 1238, 1244 (Ct. Int’l Trade 2000) (collecting
cases), aff’d, 267 F.3d 1354 (Fed. Cir. 2001). Specifically,
the Government relies on ANSI/ASME Standard B18.12-
2001, which provides, in relevant part, the following
definitions of wood screws and tapping screws:
12                        GRK CANADA, LTD.   v. UNITED STATES



     3.1.2.30 wood screw: a thread forming screw hav-
     ing a slotted or recessed head, gimlet point, and a
     sharp crested, coarse pitch thread, and generally
     available with flat, oval and round head styles. It
     is designed to produce a mating thread when as-
     sembled into wood or other resilient materials.
     3.1.2.22 tapping screw: has a slotted, recessed, or
     wrenching head and is designed to form or cut a
     mating thread in one or more of the parts to be
     assembled.
J.A. 770, 772. According to the Government, the screws’
intended purpose is the distinguishing feature because
“wood screws are those tapping screws that are designed
to be used and anchored in wood and other resilient
materials.” Appellant’s Br. 22. But the Government does
not establish what design characteristics of tapping
screws or wood screws would result in the different appli-
cations. The Government conceded at oral argument that
a self-tapping screw may be used in wood in some limited
circumstances, but such use would not be “ideal.” Oral
Arg. 6:04–6:17.
    The subheadings’ explanatory notes also do not lend
strong support to the Government’s position that self-
tapping screws are limited to use in non-resilient materi-
als. The explanatory notes for fasteners under heading
7318 do not consider “insertion” or “anchoring” as the
distinguishing feature between self-tapping and wood
screws, but provide the following clarification:
     Screws for wood differ from bolts and screws for
     metal in that they are tapered and pointed, and
     they have a steeper cutting thread since they have
     to bite their own way into the material. Further,
     wood screws almost always have slotted or re-
     cessed heads and they are never used with nuts.
GRK CANADA, LTD.   v. UNITED STATES                         13



   [S]elf-tapping (Parker) screws . . . resemble
   wood screws in that they have a slotted head and
   a cutting thread and are pointed or tapered at the
   end. They can therefore cut their own passage in-
   to thin sheets of metal, marble, slate, plastics, etc.
J.A. 812. As with the ANSI/ASME Standard, nothing in
the explanatory notes limits the material that self-
tapping screws can be anchored into. Rather, the explan-
atory notes define self-tapping screws based on the physi-
cal features that permit the screws to cut mating threads
into certain materials like metal, marble, slate, and
plastics. Id. This definition is consistent with the Court
of International Trade’s construction that allows for a
self-tapping screw to fasten non-fibrous materials to
either fibrous or non-fibrous materials. GRK IV, 180 F.
Supp. 3d at 1278.
    The Government’s reliance on various dictionary defi-
nitions is unavailing, as these definitions do not conclu-
sively identify the anchoring material as the key
distinction between wood screws and self-tapping screws.
To advance its argument that the anchoring material
controls our interpretation of the tariff terms, the Gov-
ernment selects a definition of “wood screw,” which de-
fines the screw as a “pointed metal screw formed with a
sharp thread of comparatively co[a]rse pitch for insertion
in wood.” GRK IV, 180 F. Supp. 3d at 1274 n.23 (quoting
Webster’s Third New International Dictionary 2631 (Phil-
ip Babcock Gove, Ph.D. and Merriam-Webster Editorial
Staff eds. 1993)). However, a wide variety of other dic-
tionary definitions note that self-tapping screws can be
anchored into wood as well as other materials. Id. at
1274 n.26. For example, the Academic Press Dictionary of
Science and Technology defines a self-tapping screw as “a
specially hardened screw used in wood and soft metals
that self-cuts its own threads into the material being
worked on.” Id. (emphasis added). Other dictionaries do
14                       GRK CANADA, LTD.   v. UNITED STATES



not specify the anchoring material as relevant to the
definition of self-tapping screws, but focus on the hard-
ened nature of such screws. Id. at 1277–78. The
McGraw-Hill Dictionary of Scientific and Technical Terms
provides that a self-tapping screw has a “specially hard-
ened thread that makes it possible for the screws to form
their own internal thread in sheet metal and soft materi-
als when driven into a hole.” Id. at 1274 n.26. Similarly,
the Encyclopedia of Building and Construction Terms
defines a self-tapping screw as a “hardened steel screw
with a special, partially slotted shank which, as it is
screwed into a plain hole, will cut or form its own
threads.” Id. Again, these definitions do not require self-
tapping screws to be anchored in any specific kind of
material. The dictionary definitions of record do not
strongly weigh in favor of the Government’s interpreta-
tion that self-tapping screws can only be anchored in non-
resilient material.
    The Government also relies on a Court of Customs
and Patent Appeals case, Trans-Atlantic Co. v. United
States, 68 Cust. Ct. 105 (1972), for the proposition that
this court should adopt a use-based definition of “wood
screws” similar to that determined under the old Tariff
Schedule of the United States provisions (“TSUS”).
Appellant’s Br. 23. In Trans-Atlantic, the Customs Court
considered the TSUS tariff term “wood screws” to be those
screws “primarily used in wood.” 68 Cust. Ct. at 108. But
cases resolved under the TSUS are not binding on this
court as the TSUS operated under an entirely different
set of interpretative rules, known as the General Head-
notes and Rules of Interpretation. JVC, 234 F.3d at 1355.
    In any event, Trans-Atlantic has little bearing on our
interpretation of “other wood screws” under the HTSUS.
We noted in JVC Co. of America v. United States that the
prior TSUS cases may be considered instructive in inter-
preting HTSUS headings when the nomenclature at issue
GRK CANADA, LTD.   v. UNITED STATES                     15



has not changed. Id. Here, the TSUS did not contain an
eo nomine or use provision for self-tapping screws. The
addition of the self-tapping screw subheading in the
HTSUS represents a significant change in nomenclature,
one that highlights the applicability of the eo nomine
provisions while rendering less probative prior interpreta-
tions of the TSUS. We thus decline to extend the holding
in Trans-Atlantic to our interpretation here of the disput-
ed eo nomine HTSUS subheadings.
    Lastly, we see no error in and decline to depart from
the Court of International Trade’s interpretation of the
common and commercial meanings of “other wood screws”
under HTSUS 7318.12 and “self-tapping screws” under
HTSUS 7318.14. The court properly applied the GRIs
and consulted the explanatory notes, dictionary defini-
tions, and expert testimony before reaching its construc-
tions. GRK IV, 180 F. Supp. 3d at 1271–80. 5 We conclude



   5     The Government argues that the subheading for
another type of screw, “coach screws” under subheading
7318.11, indicates that the anchoring material is the
critical distinction between wood screws and self-tapping
screws. The Government does not argue that GRK’s
screws fall within subheading 7318.11. Rather, the
Government asks us to apply GRI 6, which provides that
“the classification of goods in the subheadings of a head-
ing shall be determined according to the terms of those
subheadings and any related subheading notes and,
mutatis mutandis, to the above rules on the understand-
ing that only subheadings at the same level are compara-
ble.” As we find that the Court of International Trade’s
application of GRI 1 is sufficient to define the eo nomine
provisions at issue at the sixth-digit level, we need not
reach GRI 6. Schlumberger, 845 F.3d at 1163 (“The GRI
apply in numerical order, meaning that subsequent rules
16                        GRK CANADA, LTD.   v. UNITED STATES



that the Court of International Trade appropriately
looked to design characteristics that distinguish wood
screws from self-tapping screws. Id. at 1278. For the
reasons set forth in the Court of International Trade’s
opinion, we find these common and commercial meanings
of “other wood screws” and “self-tapping screws” to be
amply supported by the source material of record without
further elaboration. We thus hold that (1) the common
and commercial meaning of “other wood screw” under
HTSUS 7318.12 is “a screw that forms its own thread by
compressing surrounding material designed to fasten
wood to wood or other fibrous material,” and (2) the
common and commercial meaning of “self-tapping screw”
under HTSUS 7318.14 is a “specially hardened screw,
that meets minimum torsional strength requirements,
that can cut away material to form a mating thread in
non-fibrous material, and is designed to fasten non-
fibrous materials, such as metal, to either fibrous or non-
fibrous materials.”
                       CONCLUSION
    We decline to accept the Government’s invitation to
elevate the role of use in our interpretation of the eo
nomine provisions at issue here. On remand, the Court of
International Trade complied with this court’s command
in GRK II that it consider “use” in its review of the scope
of the disputed HTSUS terms. Because the Court of


are inapplicable if a preceding rule provides proper classi-
fication.” (citing Mita Copystar, 160 F.3d at 712)). In any
event, we agree with the Court of International Trade’s
conclusion that the specific identification of “coach
screws” as a type of “wood screws,” only serves to rein-
force the fact that the subheadings of “other wood screws”
and “self-tapping screws” are distinct and mutually
exclusive. GRK IV, 180 F. Supp. 3d at 1273 n.22.
GRK CANADA, LTD.   v. UNITED STATES                   17



International Trade properly applied the GRIs and ap-
propriately considered the screws’ intended use in craft-
ing its interpretations of the eo nomine provisions of
“other wood screws” and “self-tapping screws,” we affirm
the judgment of the Court of International Trade that
GRK’s three imported screws are properly classified as
“self-tapping screws” under HTSUS 7318.14.10.
                        AFFIRMED
                            COSTS
   No costs.